Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  In claims 13 and 14, it appears there is a typographical error when the dependency of these claims is set.  As best understood, these claims appear to be dependent upon claim 12 and will be examined as such.  Appropriate correction is required.
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because it is dependent upon two separate claims (12 and 8).  See MPEP § 608.01(n).  Accordingly, the claim 14 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the equivalent burner nozzle" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sum" and “the area” and “the nozzles for air injection” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the diameter of a disk” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the case of complex air injection geometry" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the maximum size" and “the air nozzle” and “the direction” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the case of a circular or a quadrilateral burner geometry” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the equivalent burner nozzle" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the diameter of a disk”, "the sum" and “the area” and “the nozzles for air injection” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the case of complex air injection geometry" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the maximum size" and “the air nozzle” and “the direction” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the case of a circular or a quadrilateral burner geometry” in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 9, 11-13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cances (US 2015/0217250).
Regarding claims 8 and 12, Cances discloses a furnace for performing an endothermic process (the italicized limitation is directed toward an intended use and does not further limit the claim, see MPEP §2111.02(II)), the furnace comprising: 
tubes (2, paragraph 21) containing catalyst for converting gaseous feed, wherein the tubes are positioned inside the furnace in rows parallel to refractory walls along an X-axis (see Fig. 1 which illustrates tubes 2 parallel to walls in an X axis direction) 
burners (3) mounted either to a furnace floor or to a furnace ceiling (see Fig. 1 which illustrate the burners mounted to the ceiling of the furnace), inner burners being mounted in rows between the rows of tubes and outer burners being mounted in rows between tubes rows and the wall along the X-axis, and close to said wall along X-axis (as depicted in Fig. 1), 
wherein the outer burners are positioned such that the distance between the outer burner and the wall along X-axis (“B2W”) is smaller than or equal to the equivalent burner nozzle diameter øb of said outer burner (B2W/øb≤1), with said equivalent burner nozzle diameter being equal to the diameter of a disk which area is the sum of the area of the nozzles for air injection of the burner in the case of complex air injection geometry or the maximum size of the air nozzle in the direction perpendicular to the wall along X-axis in the case of circular or a quadrilateral burner geometry (see paragraph 23 which discloses that the burners are touching the wall which means that the distance from the wall is less than the diameter of the burner).
Regarding claims 9 and 15, the office notes that by stating “if the furnace is configured to be used at feed loads lower than 50% of nominal load”, Applicant is not further limiting the claimed apparatus or method. This is a conditional statement that may or may not happen.  In other words, this limitation reads as an optional limitation.
Regarding claim 13, Cances further discloses the endothermic process is steam methane reforming (paragraph 2).
Regarding claims 11 and 17, the office notes that by stating “if the furnace is configured to be used at loads higher than 50% of nominal load”, Applicant is not further limiting the claimed apparatus or process. This is a conditional statement that may or may not happen.  In other words, this limitation reads as an optional limitation.

Relevant Prior Art
US 2011/0220847 - Discloses a furnace/reformer system in which outer burners (105) are located proximate a furnace wall (104)
EP 2314543 A1 - Discloses a furnace comprising reforming tubes (6) and burners (7)
US 2007/0128091 – Discloses orientation of burners within a furnace, particularly the angle relative to the furnace wall (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725